 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9
10   NATIONAL CONTINENTAL INSURANCE
     COMPANY, a New York corporation,   )             Case No. 1:17-cv-01016-LJO-EPG
11                                      )
                     Plaintiff,         )             Magistrate Judge: Erica P. Grosjean
12                                      )
             v.                         )
13                                      )             ORDER RE: STIPULATION TO
     YOUNG’S CARGO, INC., a California  )             CONTINUE DISCOVERY DEADLINE
14   corporation; BRIAN JAMES VERMILYA, )
     an individual; and KULWANT SINGH   )             (ECF No. 34)
15   D/B/A YOUNGS FREIGHTWAY, an        )
     individual;                        )
16                                      )
                     Defendants.        )
17                                      )
                                        )
18                                      )
                                        )
19
            Pursuant to the parties’ stipulation (ECF No. 34), and finding good cause exists, IT IS
20
     ORDERED that the deadline to complete non-expert discovery currently set for May 24, 2019, is
21
     extended to June 14, 2019.
22
     IT IS SO ORDERED.
23
24      Dated:    May 6, 2019                                 /s/
                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                     1
